            Case 1:20-cv-10648-JMF Document 4 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SUHEE KANG,                                                            :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-10648 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
KEN CUCCINELLI, Director of USCIS, et al.,                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff, who is proceeding pro se, paid the filing fees to commence this action. The
Complaint that was filed, however, appears to be incomplete, cutting off in the middle of a
sentence in Paragraph 3. ECF No. 1. In light of that, Plaintiff is GRANTED leave to amend her
Complaint to provide any missing material and ORDERED to file any amended Complaint no
later than thirty days from the date of this Order. Any amended Complaint would supersede
— that is, completely replace — the existing Complaint. If no amended Complaint is filed
within thirty days, the Court will proceed with respect to the currently filed Complaint and direct
the Clerk of Court to issue summonses.

      The Court notes that most, if not all, of the named Defendants no longer hold office.
Accordingly, in any amended Complaint, Plaintiff should substitute the current officeholders as
Defendants.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

        SO ORDERED.

Dated: February 18, 2021                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
